The Attorney              General of Texas
                                       December     28,   1979
MARK WHITE
Attorney General


                   Mr. Evans N. Wents                           Opinion No.   NW-12 0
                   Executive Director
                   State Commission for the Blind               Re: Whether          the       Blind
                   P. 0. Box 12866                              Commission may maintain certain
                   Austin, Texas 78’711                         fun& outside the state treasury.

                   Dear Mr. Wentx:

                         You inquire about the following rider to your appropriation       which is
                   included in the current appropriations act:

                              Funds accruing to the Commission for the Blind from
                              the operation of food vending facilities   shall be
                              deposited to the State Treasury and such funds are
                               hereby appropriated

                   General Appropriations Act, Acts 1979, 66th Leg., ch. 843, art. IL You ask
                   whether you must comply with this provision. The funds at issue derive from
                   food vending machines operated by blind people on federal property.
                   Federal law provides authorization for this program and directs the use of
                   funds set aside from the net proceeds of the operation.     20 U.S.C. SS 107,
                   107b; 41 C.F.R. SSlOl-20.200 - 101-20.209.          The Blind Commission
                   administers the program for the state. Human Resources Code ch. 94. It is
                   suggested that the funds are trust funds which cannot be deposited in the
                   state treasury.   See Friedman v. American Surety Co. of New York, 151
S.W.2d 570 (Tex. 1941); Manion v. Lockhart, 114S.W.2d 216 (Tex. 1938).

                          In our opinion, federal law does not prohibit the deposit of these funds
                   ln the state treasury.       The law earmarks certain funds for particular
                   purposes but does not establish procedures for handling them. 20 U.S.C.
                   SS 107l$2), 107d-3(a).      See also 45 C.F.R. S1369.       The quoted rider
                   apprcpriates the funds placed in the treasury. They are available to be used
                   for the purposes specified by federal law, and thus the Commission is
                   required to deposit them in the State Treasury.

                                                    SUMMARY

                              Funds accruing to the Commission for the Blind from
                              the operation of food vending facilities   shall be




                                                     p.   376
Mr. Evans N. Wentz     -   Page Two (lW-120)



            deposited in the     state   treasury   as required   by rider   to the
            appropriation act.




                                                MARK     WHITE
                                                Attorney General of Texas

JOHN W. FAINTER, JR.
First Assistant Attorney General

TED L. HARTLEY
Executive Assistant Attorney General

Prepared by Susan Garrison
Assistant Attorney General

APPROVED:
OPINION COMMITTEE

. C. Robert Heath, Chairman
  David B. Brooks
  Bob Gammage
  Susan Garrison
  Rick Gilpin
  Bruce Youngblood




                                              P- 377